             Case 3:21-cv-00066-EMC Document 20 Filed 06/24/21 Page 1 of 3



     Todd M. Friedman (SBN 216752)
1    tfriedman@toddflaw.com
     Adrian R. Bacon (SBN 280332)
2
     abacon@toddflaw.com
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
4
     Woodland Hills, CA 91367
     Telephone: (323) 306-4234
5    Facsimile: (866) 633-0228
6    Attorneys for Plaintiff
7
                        UNITED STATES DISTRICT COURT
8                      NORTHERN DISTRICT OF CALIFORNIA
9
     SIDNEY NAIMAN, individually and )                Case No.
10   on behalf of all others similarly situated,)
11   Plaintiff                                 )
                                               )        3:21-cv-00066-EMC
12
     vs.                                       )
13                                             )      JOINT STIPULATION OF
     SUNTERNAL CONSTRUCTION,                   )      DISMISSAL OF ACTION OF THE
14
     INC.; and Does 1-10, inclusive, and )            INDIVIDUAL CLAIMS
15   each of them                              )      WITH PREJUDICE AND THE
     Defendants                                )      PUTATIVE CLASS CLAIMS
16
                                               )      WITHOUT PREJUDICE
17                                             )
18

19
     NOW COME THE PARTIES by and through their attorneys to respectfully move

20
     this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
21   individual claims and without prejudice as to the putative Class pursuant to
22   Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23   costs and attorney fees. A proposed order has been concurrently submitted to
24   this Court via email.
25

26         ///
27

28




                                       Stipulation to Dismiss- 1
            Case 3:21-cv-00066-EMC Document 20 Filed 06/24/21 Page 2 of 3




1         Respectfully submitted this 24th Day of June, 2021,
2
                                 LAW OFFICES OF TODD M. FRIEDMAN P.C
3                                      By: s/Adrian R. Bacon
4                                         ADRIAN R. BACON Esq.
                                           Attorney for Plaintiff
5

6                                     By: /s/ Paul A. Grammatico Esq.
7
                                             Paul A. Grammatico Esq.
                                            Attorneys for Defendant
8

9                                  Signature Certification
10         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
11
     Policies and Procedures Manual, I hereby certify that the content of this
12
     document is acceptable to counsel for Defendant and that I have obtained their
13
     authorization to affix their electronic signature to this document.
14

15   Dated: June 24, 2021 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16

17
                                   By: _s/ Adrian R. Bacon
                                       Adrian R. Bacon ESQ.
18
                                         Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
             Case 3:21-cv-00066-EMC Document 20 Filed 06/24/21 Page 3 of 3




1    Filed electronically on this 24th Day of June, 2021, with:
2
     Notification sent electronically via the Court’s ECF system to:
3

4    Honorable Judge of the Court
     United States District Court
5

6    All Counsel of Record as Recorded On The Electronic Service List.
7
     This 24th Day of June, 2021.
8
     s/Adrian R. Bacon
9    ADRIAN R. BACON
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
